COOK, Senior Judge
(concurring):
The evidence of record fails to establish that the heroin ingested by the victim was that sold to him by the accused; that the accused knew at the time of sale that the victim intended -to use it himself; or that the accused played any other part in assisting the victim in ingesting the heroin. In view of such shortcomings in proof, there is insufficient evidence to sustain a conviction of involuntary manslaughter of the accused. Cf. United States v. Moglia, 3 M.J. 216 (C.M.A. 1977); United States v. Mazur, 13 M.J. 143 (C.M.A. 1982).